DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on April 1, 2022.  Claims 2-3, 9, 12-13, and 19 are cancelled.  Claims 1, 4-8, 10-11, and 20 are amended.  Claims 1, 4-8, 10, 11, 14-18, and 20 are pending in the case.  Claims 1, 11, and 20 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2022 has been entered.
 
Applicant’s Response
In the Amendment filed on April 1, 2022, Applicant amended the claims and provided arguments in response to the rejections of the claims under 35 USC 103 in the previous office action.


Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant’s arguments are persuasive in part.
Applicant argues, that Carter and Ramadge do not disclose “generat[ing] menu history information based on a selection history of a menu item included in a menu of an application, the menu history information comprising menu items which have been selected, menu items selected before and after the selected menu item, and weight information according to a number of instances of selection” or “generat[ing] recommended menu information regarding the new application by matching the generated menu history information comprising the menu items which have been selected, the menu items selected before and after the selected menu item, and the weight information according to the number of instances of selection and the obtained menu information of the new application….That is, Carter and Ramadge are silent with respect to the menu history information comprising menu items which have been selected, menu items selected before and after the selected menu item, and weight information according to a number of instances of selection.”
Examiner notes that Carter clearly teaches the menu history information comprising menu items which have been selected, context information and weight information according to a number of instances of selection (e.g. paragraph 0037, storing contexts, related context, choices applicable to each, and hit count history/weightings for the choices; paragraph 0043, when user choice is recorded, weighting mechanism applies maximum hit count increment for the selected choice; i.e. where weight information, which is based on hit count (i.e. number of instances of selection) is also stored in the history information).  To clarify, as cited, Carter teaches storing history information which includes recorded user choices of menu items (analogous to menu items which have been selected) and further teaches storing, as the history information, a hit count history for each choice, and corresponding weightings which are based on the hit count (analogous to weight information according to a number of instances of selection).  However, Examiner agrees that Carter and Ramadge do not appear to explicitly disclose that the menu history information also comprises menu items selected before and after the selected menu item.  Therefore, Applicant’s arguments are persuasive in part, and the rejection in view of Carter and Ramadge is withdrawn.
Regarding claims 2-3, Applicant notes that these claims have been canceled and will not be further addressed, and further argues that Sukumar “adds nothing to cure the deficiencies of Carter and Ramadge…”  Other than this bare allegation regarding Sukumar, Applicant provides no explanation or analysis as to why the previously cited teachings are not applicable to the amended independent claims.  However, Examiner notes that Sukumar appears to be directly relevant to the amended independent claims.  For example, Sukumar clearly teaches the menu history information comprising menu items which have been selected, menu items selected before and after the selected menu item, and weight information according to a number of instances of selection (e.g. paragraph 0028, updating database based on selections made by user during operation and storing data in memory; based on historical database of previous selections by user, updating selections of user’s preferred menu and submenu items; monitoring and recording options being selected under each menu and submenu and raking the data based on the most selected submenu/options, such that the highest ranked selections are presented to user; paragraph 0029, monitored use of menu/submenu/option selections continuously updated, ranked, and stored at database; Fig. 3, described in paragraph 0033, monitoring database illustrates most preferred submenu and/or options historically selected by a user relating to a main menu item; monitoring database includes monitoring of main menu selection and related submenu tabs/option selected by a user, ranking items that have been most frequently selected by user; i.e. as shown in Fig. 3, which illustrates the monitoring database 300, analogous to a menu history information, the recorded user selection history includes menu items which have been selected, such as submenu tabs 304, including options 301-311, along with menu items selected before and after theses menu items, such as main menu item 302 which was selected before and options 306, which were respectively selected after their associated submenu items, and also includes a number of times/frequency of selection of each menu item/option in the history, which is analogous to a “weight information according to a number of instances of selection” under the broadest reasonable interpretation (i.e. where the number/frequency of selection is, itself, used as the weight information)).  As Applicant does not address these teachings of Sukumar at all, Applicant’s arguments regarding Sukumar are not persuasive.
It is not clear whether Applicant additionally argues that Carter, Ramadge, and Sukumar do not disclose  “generat[ing] recommended menu information regarding the new application by matching the generated menu history information comprising the menu items which have been selected, the menu items selected before and after the selected menu item, and the weight information according to the number of instances of selection and the obtained menu information of the new application.”  However, Examiner notes that, while this limitation includes a repetition of the elements comprising the generated menu history information, it does not appear to require any particular way in which the recited “matching” is to be performed, or provide any particular limitation regarding which specific elements, either separately or as a whole, comprising the generated menu history information are required to match the obtained menu information of the new application.
Therefore, under the broadest reasonable interpretation, this limitation only appears to require that the recommended menu information be generated by matching some undefined portion of the generated menu history information and the obtained menu information of the new application.  For example, as discussed in paragraph 0079 the specification of the instant application, such matching may be performed by identifying a menu item (i.e. of the new application) that is the same as a menu item included in the menu history information.  Indeed, it is unclear how any other information comprising the generated menu history information, such as menu items selected before and after and weight information, or how the generated menu history in its entirety (i.e. including each and every element comprising the generated menu history information), could be matched to menu information of a new application, since the new application would not have any associated usage history information such as selections before and after and weight information which could be matched to the usage history information, other than by matching menu items alone.
Regarding this “matching” limitation, as previously cited, Carter teaches that its menu history information comprises at least menu items which have been selected and weight information, and further teaches generating recommended menu information regarding the new application by matching the generated menu history information comprising menu items which have been selected, context information and weight information according to a number of instances of selection and the obtained menu information of the new application (e.g. paragraph 0039, same choice appearing in different applications; hit counts of user menu selection items using one program alter hit count value of equivalent user menu selection items by same amount in different program; paragraph 0047, presenting folder choices in dialog; save/load action and file type constitute context, and are related to other context that relate to save/load actions of the same file type in other applications; saving in once context prioritizing folders presented in another application; enabling contexts to be related between different applications; paragraph 0057, updating hit counts for new/first-time application actions based on hit counts for any of the same actions defined in related contexts outside the application, effectively personalizing the application’s menu system; i.e. the system is capable of determining that actions/menus are the same/matching in two different applications, in order to utilize hit counts recorded in one application to generate menus for those same/matching items in a different application; the menu of the application is configured as personalized/recommended for the specific user based on usage history of the same actions in other applications).  That is, Carter teaches at least identifying that a new application includes a same, or equivalent, choice/menu item, as an existing application for which usage history information exists, and updating the menu information of the new application based on this identification.
In addition, as previously cited, Ramadge also teaches generating recommended menu information regarding the new application by matching the generated menu history information and the obtained menu information of the new application (e.g. paragraph 0021, monitoring application usage for user; determining first application based on it being used more frequently than other applications, determining parameters for user interface elements of first application and updating another application at the computing device according to the parameters of the user interface elements of the first application; paragraph 0027, determining parameters of user interface components in application A, and respective locations of matching user interface components in application B; paragraph 0028, updating locations of user interface components in application B based on locations of matching user interface components in application A; paragraph 0034, determining which user interface elements of different application match user interface elements based on matching a predetermined identifier; paragraph 0054, adjusting parameters of button in second application based on parameters of same button in first application according to usage frequency; paragraph 0074, generating profile for user including parameters of the user interface elements; modifying parameters of user interface elements with matching predetermined identifiers of second application based on the locations included in the profile; paragraphs 0077 and 0080, modifying parameters of user interface elements with matching predetermined identifiers as part of a second application based on user profile; i.e., where based on the user profile (which stores parameters of user interface elements of a first application based on usage history) containing user element information which matches user element information of a second/different application, the system generates recommended menu information in the form of altered locations of matching user interface elements in the second/different application).
Therefore, because both Carter and Ramadge appear to teach generating menu information for an application by matching the at least one recited element comprising the generated menu history information (i.e. a menu item which has been selected) and obtained menu of the application (i.e. a matching/equivalent menu item which is present in the menu of the application), the combination of Carter, Ramadge, and Sukumar appears to teach “generat[ing] recommended menu information regarding the new application by matching the generated menu history information comprising the menu items which have been selected, the menu items selected before and after the selected menu item, and the weight information according to the number of instances of selection and the obtained menu information of the new application,” under the broadest reasonable interpretation (i.e. where Carter, Ramadge, and Sukumar teach, in combination, the menu history comprising menu items which have been selected, the menu items selected before and after the selected menu item, and the weight information according to the number of instances of selection and the obtained menu information of the new application, and Carter and Ramadge each further teach performing the matching of at least one of these elements of the generated menu history information, such as menu items which have been selected, and a similar element in the obtained menu information of the new/other application, such as menu items of the application).
Because Applicant’s arguments are persuasive in part, the rejection is withdrawn.   However, new grounds of rejection are provided below.  


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4-6, 8, 10, 11, 14-16, 18, and 20 are rejected u under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20110119628 A1) in view of Ramadge et al. (US 20160306502 A1), further in view of Sukumar (US 20150293649 A1).
With respect to claims 1, 11, and 20, Carter teaches an electronic apparatus comprising: a display; and at least one processor configured to perform a method (e.g. paragraph 0065, describing Fig. 6, system 600 having CPUs 610a, 610b, display device 638; paragraph 0066, instructions executable by CPU 610); at least one non-transitory computer-readable recording medium including a program for executing a controlling method of an electronic apparatus (e.g. paragraph 0066, programmed product comprising signal bearing media tangibly embodying program of machine readable instructions executable by processor to perform method of invention); and the method, comprising: 
generating menu history information based on a selection history of a menu item included in a menu of an application (e.g. paragraph 0031, application or component defining applicable contexts, such as particular view, application software; contexts returning filtered list of choices 104, 108, 112, as shown in Fig. 1; paragraph 0033, application defining set of choices applicable to each context; paragraph 0034, recording user history of choice selection, based on current context, choice selected, time of selection, identity of user, etc.; paragraph 0037, context broker storing defined contexts, related contexts, and hit count history/weightings; paragraphs 0038-0040, describing various methods for incrementing hit counts for a selected choice; paragraphs 0050-0054, menu system, choices are menu actions; tag cloud, choices are tags; recently used lists having choices of files or folders or applications; web page having list links as choices, printing context having choices of available printers; i.e. where a list of choices associated with a context of an application is analogous to a set of menu items included in a menu of an application, and where recording the history of the user’s selections among those choices in the various application contexts is analogous to generating menu history information based on selection history of menu items of the menu); 
the menu history information comprising menu items which have been selected, context information, and weight information according to a number of instances of selection (e.g. paragraph 0037, storing contexts, related context, choices applicable to each, and hit count history/weightings for the choices; paragraph 0043, when user choice is recorded, weighting mechanism applies maximum hit count increment for the selected choice; i.e. where weight information, which is based on hit count (i.e. number of instances of selection) is also stored in the history information);
based on an event requiring menu display occurring, selecting a preferred menu item from among a plurality of menu items included in a menu that needs to be displayed based on the generated menu history information (e.g. paragraph 0036, application connecting to context broker, obtaining list of weighted choices appropriate for user’s current context; paragraph 0055, Fig. 5A, user invokes menu of actions to choose from 502, and system identifies current context for menu of actions 504, set of actions applicable to menu of actions 506, hit count value for each of the applicable actions 508, and relative likelihood of actions being used based on hit count value 510; i.e. where a user invoking a menu is analogous to an event requiring menu display, and process of obtaining a list of weighted choices is analogous to selecting at least one preferred menu item from among a plurality of menu items (i.e. such as a filtered/sorted list of a subset of choices as described in paragraph 0036) that needs to be displayed based on the generated history (i.e. hit count and weighting information, which is menu history information generated based on user selections)); 
displaying an object corresponding to the preferred menu item (e.g. paragraph 0036, application using information obtained from context broker to present list of choices appropriately; as shown in Figs. 2A-C, presenting list of choices as filtered list 202 in which only a smaller number of choices are presented based on weightings, sorted list 204 in which weightings are used to put most likely choices at top of list, cloud graphic 206 in which weightings are used to set text size, color, or other embellishments to highlight the most likely choices; combinations also possible; paragraph 0050-0054, presenting weighted menu actions in order of weights; presenting cloud graphic with weighting of each tag reflected in size/boldness of each tag in the cloud; presenting list of files/folders/applications with highest weighted choices presented in decreasing order of weight; presenting likely links list in web page; presenting list of printers in order of decreasing weight; paragraph 0055, Fig. 5A, actions presented to user for selection according to determined relative likelihood of actions being used by user 512; i.e. where displaying of the choices in the list, cloud, etc. based on weighting is analogous to displaying an object corresponding to a preferred menu item);
based on a new application being installed, obtaining menu information of the new application (e.g. paragraph 0057, application distributed to users, hit counts initialized to zero; application being started by user for the very first time, updating hit counts for all actions within it; i.e. an application is distributed to the user for use, and used for the first time, therefore it is a new application which is installed, and all actions within are accessed at least by initializing/updating all of the actions within the application, therefore the menu information of the new application is obtained); 
generating recommended menu information regarding the new application by matching the generated menu history information comprising menu items which have been selected, context information and weight information according to a number of instances of selection and the obtained menu information of the new application (e.g. paragraph 0039, same choice appearing in different applications; hit counts of user menu selection items using one program alter hit count value of equivalent user menu selection items by same amount in different program; paragraph 0047, presenting folder choices in dialog; save/load action and file type constitute context, and are related to other context that relate to save/load actions of the same file type in other applications; saving in once context prioritizing folders presented in another application; enabling contexts to be related between different applications; paragraph 0057, updating hit counts for new/first-time application actions based on hit counts for any of the same actions defined in related contexts outside the application, effectively personalizing the application’s menu system; i.e. the system is capable of determining that actions/menus are the same/matching in two different applications, in order to utilize hit counts recorded in one application to generate menus for those same/matching items in a different application; the menu of the application is configured as personalized/recommended for the specific user based on usage history of the same actions in other applications); and 
displaying an object in at least one menu item from among a plurality of menu items included in a menu of the new application based on the generated recommended menu information (e.g. paragraph 0057, effectively personalizing the applications’ menu system before the user will have used it; now user gets to use the application; when user chooses menu option, action is identified, hit count updated in current/related contexts, when user wants to see list of choices, choices are presented based on hit count values for context; i.e. the menu/list of choices are displayed to the user based on the personalization/updating with usage history associated with other applications), and 
wherein the generating further comprises:
identifying a menu item that is the same as a menu item included in the generated menu history information from among the plurality of menu items included in the menu of the new application (e.g. paragraph 0039, same choice appearing in different applications; paragraph 0050, choices may be menu actions; paragraph 0057, when application started by user for very first time, hit counts for all actions within it are updated based on hit counts for same actions defined in related contexts outside of the application; i.e. in order to update hit counts for actions based on hit counts for same actions in related context, the system must identify at least one action in the new application which is the same as at least one action included in the history information).
Carter does not explicitly disclose 
that the identifying of the menu item from among the plurality of menu items included in the menu of the new application that is the same as the menu item included in the generated menu history information is performed by comparing a resource information included in menu items of the generated menu history information with a resource information from the obtained menu information of the new application, and 
wherein the resource information comprises at least one from among text information, image information, icon information, XML data information and code information.  
However, Ramadge teaches 
that the identifying of the menu item from among the plurality of menu items included in the menu of the new application that is the same as the menu item included in the generated menu history information is performed by comparing a resource information included in menu items of the generated menu history information with a resource information from the obtained menu information of the new application (e.g. paragraph 0021, monitoring application usage for user; determining first application based on it being used more frequently than other applications, determining parameters for user interface elements of first application and updating another application at the computing device according to the parameters of the user interface elements of the first application; paragraph 0023, system identifies specific user interface elements based on a predetermined identifier; paragraph 0025, determining application A used more frequently by user than application B based on use metric, including interaction time, command count, etc.; paragraph 0026, use metric can be feature use, where system tracks specific features or commands in an application; comparing numbers of times menus opened in application A and application B; paragraph 0027, determining parameters of user interface components in application A, and respective locations of matching user interface components in application B; paragraph 0028, updating locations of user interface components in application B based on locations of matching user interface components in application A; paragraph 0032, identifying user interface elements of applications based on predetermined identifier; paragraph 0033, user interface elements include a predetermined identifier; querying the application whether specific user interface elements exist with a specific predetermined identifier; paragraph 0034, determining which user interface elements of different application match user interface elements based on matching a predetermined identifier; paragraph 0038, generating user profile that includes locations of user interface elements; paragraph 0042, selecting application based on use metric, generating user profile that encapsulates the respective locations; paragraph 0054, adjusting parameters of button in second application based on parameters of same button in first application according to usage frequency; paragraph 0073, determining parameters of user interface elements of first application; elements include predetermined identifier, first application selected based on usage according to use metric; paragraph 0074, generating profile for user including parameters of the user interface elements; modifying parameters of user interface elements with matching predetermined identifiers of second application based on the locations included in the profile; paragraphs 0077 and 0080, modifying parameters of user interface elements with matching predetermined identifiers as part of a second application based on user profile; paragraph 0094, user interface elements include predetermined identifiers so that the user interface elements may be identified; i.e. the system generates a user profile including user interface element properties/identifiers of a first application based on usage metrics, analogous to a generated menu history information, and then compares/matches the predetermined identifiers within the user profile/usage history with predetermined identifiers of user interface elements within a second application, analogous to comparing resource information included in menu items of menu history information with resource information from obtained menu information of a new application, where the predetermined identifiers of the user interface elements of the first and second applications are analogous to resource information of menu items),
wherein the resource information comprises at least one from among text information, image information, icon information, XML data information and code information (e.g. paragraph 0032, predetermined identifier includes a value, a text string, or other data representable by a binary value; i.e. the predetermined identifiers, which are analogous to resource information included in menu items of user interfaces of first and second applications, include at least a text string/information).
In addition, assuming arguendo that Carter does not explicitly disclose generating recommended menu information regarding the new application by matching the generated menu history information and the obtained menu information of the new application, Ramadge also teaches generating recommended menu information regarding the new application by matching the generated menu history information and the obtained menu information of the new application (e.g. paragraphs 0021, 0027-0028, 0034, 0054, 0074, 0077, 0080 as cited above, i.e., where based on the user profile (which stores parameters of user interface elements of a first application based on usage history) containing user element information which matches user element information of a second/different application, the system generates recommended menu information in the form of altered locations of matching user interface elements in the second/different application).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Carter and Ramadge in front of him to have modified the teachings of Carter (directed to prioritization of choices, such as application menu choices, based on context and user history), to incorporate the teachings of Ramadge (directed to standardizing user interface elements, based on usage information) to include the capability to include, within the menu history information (i.e. of Carter), parameters of user interface elements of at least one application, based on usage history/metrics (i.e. the user profile which is generated based on UI usage/history information), determine (such as by comparing) that one or more of the user interface elements of the first application in the usage history match one or more user interface elements of a second application (i.e. a new application which is installed as taught by Carter), based on predetermined identifiers of the user interface elements in the history and in the second application matching one another, and perform further modification to the user interface elements of the second application (i.e. such as by moving the matching elements to new locations, such as locations which are similar to those of the matching elements in the first application).  One of ordinary skill would have been motivated to perform such a modification in order to provide a more consistent user interface for the user although the user may use many different applications from different developers, by modifying parameters of user interface elements so that the separately programmed applications interact with the user in similar ways as described in Ramadge (paragraph 0022-0023).
Although Carter additionally teaches that the various contexts of an application may have a hierarchical relationship, with selectable menu choices in each (e.g. paragraphs 0042-0043, applications contexts with hierarchical relationship; parent-child contextual relationship; Fig. 3, showing perspectives of application 302, multiple views 304 that can be opened, and multiple items 306 that can be selected within the view), and that the menu history information comprises context information (as cited above), Carter and Ramadge do not explicitly disclose: 
the menu history information comprising menu items which have been selected, menu items selected before and after the selected menu item;
wherein the menu includes a sub menu item related to a menu item included in the menu; 
wherein the generating of the menu history information comprises generating the menu history information by assigning a score to each of a menu item selected in the menu and a sub menu item related to the selected menu item;
based on a menu item included in the menu being selected, searching and displaying sub menu items related to the selected menu item;
identifying a sub menu item with a highest score from among the sub menu items; and 
displaying an object corresponding to the identified sub menu item.
However, Sukumar teaches:
the menu history information comprising menu items which have been selected, menu items selected before and after the selected menu item, and weight information according to a number of instances of selection (e.g. paragraph 0028, updating database based on selections made by user during operation and storing data in memory; based on historical database of previous selections by user, updating selections of user’s preferred menu and submenu items; monitoring and recording options being selected under each menu and submenu and raking the data based on the most selected submenu/options, such that the highest ranked selections are presented to user; paragraph 0029, monitored use of menu/submenu/option selections continuously updated, ranked, and stored at database; Fig. 3, described in paragraph 0033, monitoring database illustrates most preferred submenu and/or options historically selected by a user relating to a main menu item; monitoring database includes monitoring of main menu selection and related submenu tabs/option selected by a user, ranking items that have been most frequently selected by user; i.e. as shown in Fig. 3, which illustrates the monitoring database 300, analogous to a menu history information, the recorded user selection history includes menu items which have been selected, such as submenu tabs 304, including options 301-311, along with menu items selected before and after theses menu items, such as main menu item 302 which was selected before and options 306, which were respectively selected after their associated submenu items, and also includes a number of times/frequency of selection of each menu item/option in the history, which is analogous to a “weight information according to a number of instances of selection” under the broadest reasonable interpretation (i.e. where the number/frequency of selection is, itself, used as the weight information));
wherein the menu includes a sub menu item related to a menu item included in the menu (e.g. paragraph 0027, menu having submenu items; paragraph 0039, describing Fig. 4 as a diagram of a menu and submenu display; i.e. as shown in Fig. 4, menu -1 402 has related submenu items menu 1-1, 1-2, 1-3, etc. and these also have related submenu items, such as menu 2-1, 2-2, 2-3, etc., including at least 5 levels of submenu items);
wherein the generating of the menu history information comprises generating the menu history information by assigning a score to each of a menu item selected in the menu and a sub menu item related to the selected menu item (e.g. paragraph 0028, updating database based on selections made by user during operation and storing data in memory; based on historical database of previous selections by user, updating selections of user’s preferred menu and submenu items; monitoring and recording options being selected under each menu and submenu and raking the data based on the most selected submenu/options, such that the highest ranked selections are presented to user; paragraph 0029, monitored use of menu/submenu/option selections continuously updated, ranked, and stored at database; Fig. 3, described in paragraph 0033, monitoring database includes monitoring of main menu selection and related submenu tabs/option, ranking items that have been most frequently selected by user);
based on a menu item included in the menu being selected, searching and displaying sub menu items related to the selected menu item (e.g. paragraph 0041, referring to Fig. 4, if user selects menu-1 402, the system may output a predictive path which includes the following next tier submenu items 404, 406, 408, 410, 412 based on the monitored use; retrieving data related to operation of console based on user’s selection, populating next tier submenu tabs based on retrieved data, populated with their related feature/function options); 
identifying a sub menu item with a highest score from among the sub menu items (e.g. paragraph 0028, ranking data based on most selected submenu/options such that highest ranked selections are displayed to user; paragraph 0041, most frequently selected option selections are presented; paragraph 0042, most frequently selected options; paragraph 0043, most selected item under menu-1 402; i.e. where scoring of menu and submenu items is based on frequency of selection, at least one most frequently selected (highest scored) option is identified); and 
displaying an object corresponding to the identified sub menu item (e.g. paragraphs 0041-0043, as cited above, where at least one most frequently selected submenu item is displayed; for example, as discussed in paragraph 0043, even when multiple most frequently selected submenu items are displayed, a most selected item 414 is still distinguished on the display by displaying of its submenu options as part of the predictive path instead of submenu options corresponding to other submenu items at the same level as item 414).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Carter, Ramadge, and Sukumar in front of him to have modified the teachings of Carter (directed to prioritization of choices, such as application menu choices, based on context and user history) and Ramadge (directed to standardizing user interface elements, based on usage information), to incorporate the teachings of Sukumar (directed to smart mixing console having a user interface displaying a path of menu options based on a user’s historical operation) to include the capability to include both menu and related submenu items in the menu, and to monitor and record user selections of both menu and related submenu items in order to produce a user selection history of the menu and submenu items (i.e. including items selected prior to a given item and items selected after the given item, which may provide additional contextual information analogous to that of Carter, and also including a number/frequency of selection for each item) which are ranked/scored based on frequency of user selection and to further include the capability to, upon receiving a user selection of a menu item, retrieve user menu selection history data in order to identify most frequently selected submenu options related to the selected menu item, and display at least one of the identified most frequently selected submenu options to the user.  One of ordinary skill would have been motivated to perform such a modification in order to allow a user to quickly navigate to one or more desired options by eliminating the need for a user to scroll through multiple submenu tabs and related options before making a desired selection as described in Sukumar (paragraph 0027, 0029).
With respect to claims 4 and 14, Carter in view of Ramadge, further in view of Sukumar teaches all of the limitations of claims 1 and 11 as previously discussed.   Although Carter additionally teaches that the various contexts of an application may have a hierarchical relationship, with selectable menu choices in each (e.g. paragraphs 0042-0043, applications contexts with hierarchical relationship; parent-child contextual relationship; Fig. 3, showing perspectives of application 302, multiple views 304 that can be opened, and multiple items 306 that can be selected within the view) Carter does not explicitly disclose:
wherein the menu includes a sub menu item related to a menu item included in the menu, and 
wherein the generating of the menu history information comprises generating the menu history information by assigning a score to connection between a menu item selected in the menu and a selected sub menu item from among at least one sub menu item related to the selected menu item.
However, Sukumar teaches:
wherein the menu includes a sub menu item related to a menu item included in the menu (e.g. paragraph 0027, menu having submenu items; paragraph 0039, describing Fig. 4 as a diagram of a menu and submenu display; i.e. as shown in Fig. 4, menu -1 402 has related submenu items menu 1-1, 1-2, 1-3, etc. and these also have related submenu items, such as menu 2-1, 2-2, 2-3, etc., including at least 5 levels of submenu items), and 
wherein the generating of the menu history information comprises generating the menu history information by assigning a score to each connection between a menu item selected in the menu and a selected sub menu item from among at least one sub menu item related to the selected menu item (e.g. paragraph 0027, presenting the user preferred path of menu and submenu items; paragraph 0028, updating database based on selections made by user during operation and storing data in memory; based on historical database of previous selections by user, updating selections of user’s preferred menu and submenu items; monitoring and recording options being selected under each menu and submenu and raking the data based on the most selected submenu/options, such that the highest ranked selections are presented to user; preferred/predictive path of menu and submenu tabs based on analysis; paragraph 0029, monitored use of menu/submenu/option selections continuously updated, ranked, and stored at database; preferred path/predictive path; Fig. 3, described in paragraph 0033, monitoring database includes monitoring of main menu selection and related submenu tabs/option, ranking items that have been most frequently selected by user; paragraph 0062, predictive path with top selected submenu, next tier submenu, and/or options based on recognized user’s most selected options; i.e. where determining a preferred path out of a plurality of possible paths is analogous to assigning a score (i.e. a designation as “preferred” and/or most likely path to follow) to a connection between menu and submenu items; in addition, because a submenu option is selected from its related higher level menu option, the frequency/counts of user selections for submenu items as shown in Figs. 3 and 4 are indicative of a frequency/ranking of a user selection sequence/path/connection from the related menu item to each corresponding submenu item).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Carter, Ramadge, and Sukumar in front of him to have modified the teachings of Carter (directed to prioritization of choices, such as application menu choices, based on context and user history) and Ramadge (directed to standardizing user interface elements, based on usage information), to incorporate the teachings of Sukumar (directed to smart mixing console having a user interface displaying a path of menu options based on a user’s historical operation) to include the capability to include both menu and related submenu items in the menu, and to monitor and record user selections of both menu and related submenu items in order to produce a user selection history of the menu and submenu items which are ranked/scored based on frequency of user selection, and which further includes designation/ranking/scoring of at least one path/connection between a menu item and a related submenu item as a “preferred” path for the user.  One of ordinary skill would have been motivated to perform such a modification in order to allow a user to quickly navigate to one or more desired options by eliminating the need for a user to scroll through multiple submenu tabs and related options before making a desired selection as described in Sukumar (paragraph 0027, 0029).
With respect to claims 5 and 15, Carter in view of Ramadge, further in view of Sukumar teaches all of the limitations of claims 4 and 14 as previously discussed, and Sukumar further teaches the method further comprising: 
based on a menu item included in the menu being selected, searching and retrieving sub menu items related to the selected menu item based on the menu history information (e.g. paragraph 0041, referring to Fig. 4, if user selects menu-1 402, the system may output a predictive path which includes the following next tier submenu items 404, 406, 408, 410, 412 based on the monitored use; retrieving data, such as from a database, related to operation of console based on user’s selection, populating next tier submenu tabs based on retrieved data, populated with their related feature/function options); 
identifying a sub menu item with a highest connection score with the selected menu item from among the retrieved sub menu items (e.g. paragraph 0028, ranking data based on most selected submenu/options such that highest ranked selections are displayed to user; preferred path of menu and submenu items; paragraph 0041, most frequently selected option selections are presented; predictive path; paragraph 0042, most frequently selected options; predictive path; paragraph 0043, most selected item under menu-1 402; predictive path; i.e. where scoring of menu and submenu items is based on frequency of selection, at least one most frequently selected (highest scored) option is identified; further, as discussed previously, because the submenu items are selected from/subsequent to selection of their related/corresponding higher-level menu item, the ranking of frequency of selection is with respect to this connection/path between the higher level menu item and it’s corresponding submenu items); and 
displaying an object corresponding to the identified sub menu item (e.g. paragraphs 0041-0043, as cited above, where at least one most frequently selected submenu item is displayed, including as part of predictive/preferred path; for example, as discussed in paragraph 0043, even when multiple most frequently selected submenu items are displayed, a most selected item 414 is still distinguished on the display by displaying of its submenu options as part of the predictive path instead of submenu options corresponding to other submenu items at the same level as item 414).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Carter, Ramadge, and Sukumar in front of him to have modified the teachings of Carter (directed to prioritization of choices, such as application menu choices, based on context and user history) and Ramadge (directed to standardizing user interface elements, based on usage information), to incorporate the teachings of Sukumar (directed to smart mixing console having a user interface displaying a path of menu options based on a user’s historical operation) to include the capability to, upon receiving a user selection of a menu item, retrieve user menu selection history data in order to identify most frequently selected submenu options related to the selected menu item (i.e. indicative of a path/connection between the menu item and submenu options), and display at least one of the identified most frequently selected submenu options to the user, such as within a predictive/preferred path of menu and submenu option selections.  One of ordinary skill would have been motivated to perform such a modification in order to allow a user to quickly navigate to one or more desired options by eliminating the need for a user to scroll through multiple submenu tabs and related options before making a desired selection as described in Sukumar (paragraph 0027, 0029).
With respect to claims 6 and 16, Carter in view of Ramadge, further in view of Sukumar teaches all of the limitations of claims 1 and 11 as previously discussed, and Carter further teaches the method further comprising: generating menu history information based on a selection history of a menu item included in a menu of a plurality of applications (e.g. paragraph 0039, incrementing hit count for selected choice in all contexts in which the choice appears, such as incrementing the hit count for a selected action in all tables for which that action is found; this enables all participating applications and components, in all contexts, to respond to the user history; if the same choice appeared in different applications, the hit-counting may be used by both applications to adjust the hit count value of that action in those respective contexts; hit counts of user menu selection items that occur while the user is operating a GUI of one program alters hit count value of equivalent user menu selection items by the same amount in a GUI of a different program; i.e. a same menu choice may be included in menus of different applications, and the hit count for the choice recorded in the usage history is updated based on the user choosing the choice in each application).
With respect to claims 8 and 18, Carter in view of Ramadge, further in view of Sukumar teaches all of the limitations of claims 1 and 11 as previously discussed, and Carter further teaches the method further comprising: based on a menu item included in the menu being selected by a user, updating the menu history information based on the selected menu item information (e.g. paragraph 0034, recording user history of choice selection; paragraphs 0038-0040, various methods of updating the hit count for the selected choice; altering hit counts occurring while user is operating GUI; paragraph 0045, discussing the effect of repeated selections of menu choices; paragraph 0057, user’s action is identified when choosing menu option, and hit count for that action is updated).
With respect to claim 10, Carter in view of Ramadge, further in view of Sukumar teaches all of the limitations of claim 1 as previously discussed, and Carter further teaches wherein the object includes at least one of a highlight, preference information or an image of the preferred menu item (e.g. paragraph 0036, describing Figs. 2A-C, using weightings to set text size, color, embellishments to highlight most likely choices; presenting subset of options in list/cloud graphic with most likely options highlighted the most).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Ramadge, further in view of Sukumar, further in view of Moore et al. (US 20180121036 A1).
With respect to claims 7 and 17, Carter in view of Ramadge, further in view of Sukumar teaches all of the limitations of claims 1 and 11 as previously discussed, and Carter further teaches the apparatus further comprising a communication interface having a circuitry (e.g. paragraph 0065, describing Fig. 6, system 600 includes communications adapter 634 for connecting to data processing network, Internet, Intranet, etc.).  Carter does not explicitly disclose the method further comprising: based on menu history information regarding a plurality of apparatuses being received from a server (through the communication interface), updating the generated menu history information based on the received menu history information.
However, Moore teaches the method further comprising: based on menu history information regarding a plurality of apparatuses being received from a server (through the communication interface), updating the generated menu history information based on the received menu history information (e.g. paragraph 0044, collecting menu content usage data regarding historical selections of menu items provided to users; performed over period of time through data associated with previous context menu requests; requests from a plurality of remote compute devices received and recorded; paragraph 0046, recording indications of selections of menu items from remote computing devices; selection indicators and requests analyzed at context menu server and stored at menu content usage data in storage 150; i.e. menu selection history is retrieved from a plurality of remote devices and analyzed at the server, and then received from the server at the storage 150, which is connected to the server via network 120 as shown in Fig. 1; paragraph 0048, once data collected, new request for menu content is received from remote compliance device; paragraph 0049, in response to request, menu items and listing order are selected as menu content based on the menu content usage data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Carter, Ramadge, Sukumar, and Moore in front of him to have modified the teachings of Carter (directed to prioritization of choices, such as application menu choices, based on context and user history), Sukumar (directed to smart mixing console having a user interface displaying a path of menu options based on a user’s historical operation), and Ramadge (directed to standardizing user interface elements, based on usage information), to incorporate the teachings of Moore (directed to server-driven custom context menus) to include the capability to receive menu selection history information from a plurality of remote computing devices at a server, analyze the received information at the server, and receive and update the generated menu history from the server at a storage (i.e. such as a storage of the system of Carter).  One of ordinary skill would have been motivated to perform such a modification in order to improve upon traditional context menus which are static and unresponsive to newly provided functions or changes to user interactions, by providing dynamic server-driven content for context menus, allowing menu content to be updated more easily, providing dynamic menu items, and allowing for tailoring for a particular type of object or user as described in Moore (paragraph 0012-0013).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chatterjee et al. (US 20200210211 A1) teaches personalization of resource strings by a user, including personalizations applicable on a global basis, where, when rendering a GUI, resource technology APIs consult a personalization database and determine if there is a match for application-supplied localized text associated with a specific resource symbolic name (e.g. paragraphs 0022, 0025, 0027, 0029, 0039 (exact and entire match), 0040 (stored modified resource string matches/does not match requested resource string; resource string for specific application only or applicable for all applications)).
Hokari et al. (US 8438007 B1) teaches matching a received user interface string with a string set in a database, including by searching for matching literal content of the user interface string, set identifier of the user interface string, or both, and additionally comparing context information of received and matching strings in order to select a matching user interface string (e.g. column 4 lines 34-67, column 5 lines 41-65, tables 4 and 5).
Zhang et al. (US 20180107580 A1) teaches identifying changes/differences between user interfaces of application versions, including matching changes in the visual appearance of the user interface with changes in text strings presented in the user interface (abstract), such as by utilizing screenshots of user interfaces and resources corresponding to text strings appearing in the user interface to determine differences between versions of user interfaces (e.g. paragraphs 0047-0048).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Examiner, Art Unit 2179